Name: 86/328/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to durum wheat processing and marketing in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  management
 Date Published: 1986-07-23

 Avis juridique important|31986D032886/328/EEC: Commission Decision of 23 June 1986 approving an addendum to the programme relating to durum wheat processing and marketing in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 200 , 23/07/1986 P. 0046*****COMMISSION DECISION of 23 June 1986 approving an addendum to the programme relating to durum wheat processing and marketing in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (86/328/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof; Whereas on 26 December 1985 the Italian Government forwarded an addendum to the programme approved by Commission Decision 82/360/EEC (3) relating to durum wheat processing and marketing in Italy; Whereas the purpose of this addendum is to permit the provision and modernization of facilities for the storage of durum wheat, so as to improve the quality of the product, to ensure a more even distribution of storage facilities in Italy and to improve producers' incomes; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, given the inadequacy of storage capacity in Italy, investment in durum wheat storage facilities is necessary and acceptable; whereas, however, investment in milling facilities is not, for reasons relating to market structure, eligible for consideration, and investment relating to the manufacture of products not listed in Annex II is unacceptable; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the sector concerned; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to durum wheat processing and marketing in Italy forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 159, 10. 6. 1982, p. 39.